TEE     ATTORNEY               GENERAL
                       OFTEXAS
                      AUSTINII..~.EXAR



                       January 12, 1960

Honorable H. J. Blanchard, Chairman
House General Investigating Committee
House of Representatives
Capitol Station
Austin, Texas
                                Opinion No. WW-776
                                   Re:   Are the members of
                                         the Legislature serv-
                                         on interim committees
                                         of the Fifty-sixth
                                         Legislature limited to
                                         $8.00 per day within
                                         the boundaries of the
                                         State and related ques-
Dear Mr. Blanchard:                      tions.
        You have requested an opinion on the following
questions:
             "1. Are the Members of the Legislature
        serving on interim committees of the Fifty-
        sixth Legislature limited to Eight Dollars
        ($8.00) per day within the boundaries of the
        State?
            "2. What is the in-state mileage re-
       imbursement for necessary and official travel
       performed by Members of the Legislature in
       serving on interim committees of the Fifty-
       sixth Legislature which are created by
       resolution?
            "3* If traveling by public con-epance,
       such as air lines, bus lines or railroads,
       may a Member of the Legislature serving on
       an interim committee of the Fifty-sixth Legis-
       lature which has been created by resolution,
       be reimbursed for his actual transportation
       expense?"
Honorable H. J. Blanchard, page 2 (WW-776)


        House Bill 14, Acts of the 56th Legislature, Third
Called Session, Chapter 16, page 395, became effective on
November 5, 1959, ninety days after August 6, 1959, the
date of adjournment of the Third Called Session of the 56th
Legislature. Attorney General's Opinion W-692 (1959).
        From and after the effective date, November 5, 1959,
the traveling expenses of the Members of the Legislature serv-
ing on interim committees of the 56th Legislature, is governed
by the following provision contained in House Bill 14, which
reads as follows:
             "The per diem of Members of the Legisla-
        ture serving on interim committees of the Fifty-
        sixth Le islature shall be limi,Ld to Eight
        Dollars $ $8.00) ,?erday within the boundaries
        of the State. The in-state mileage reimburse-
        ment for necessary and official travel performed
        by Members of the Legislature in serving on in-
        terim committees of the Fifty-sixth Legislature
        created by Resolution shall be calculated at the
        rate of eight cents (89!) per mile; . . ."
        Under the above provisions the per diem of Members
of the Legislature serving on interim committees of the 56th
Legislature, is limited to $8.00 per day and the rate of mile-
age is limited to 8# per mile. Therefore, you are advised that
in answer to your first question the Members of the Legislature
serving on interim committees are limited to $8.00 per day with-
in the boundaries of the State; in answer to your second ques-
tion, the in-state mileage reimbursement for necessary and
o,ffif-'-'
         c-avel performed by Members of the Legislature in
ser'ing on interim committees of the 56th Legislature is 8#
Per mile; and in answer to your third question, if traveling
by public conveyance, a member of the Legislature serving on
interim committees of the 56th Legislature cannot receive his
actual transportation expense, but is limited to the rate of
8# per mile.

                            SUMMARY
             Members of the 56th Legislature serving
             on interim committees while traveling on
             official business within the State are
Honorable H. J. Blanchard, Page 3 (~~-776)


            limited by the provisions of House Bill
            14, Acts of the 56th Legislature, Third
            Called Session, Chapter 16, page 395, to
            $8.00 per day and 8q?per mile for travel.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




JR:mfh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. Arthur Sandlin
L. P. Lollar
Phocion S. Park, III
Tom I. McFarling
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore